The essential facts shown by the record are as follows:
Charles H. Flack, guardian of Julia W. Hopple, borrowed of the Fourth National Bank, during his guardianship, a considerable sum which he mingled with funds of the guardianship and invested in real estate in the name of the ward for her benefit.
In June, 1895, upon termination of the guardianship by the ward attaining majority, the final account filed by Flack in the probate court and confirmed, showed a balance due him of $4,070, which account was contested by the late ward in the common pleas court with partial success, but, on appeal-by Flack to the circuit court, was established and adjudged as to balance of $2,635.90, with interest from June 27, 1895; which finding and judgment are now absolute and not collaterally impeachable.
• In May, 1896, a considerable balance of the money borrowed from the bank being still unpaid, Flach assigned to the bank his claim against Julia W. Hopple in virtue of his said account as guardian, as confirmed by the probate court, and this claim, the bank, as assignee, seeks to have satisfied by a sale of the real estate of Julia W. Hopple.
The court below found the equities of the case in favor of the bank, and decreed accordingly.
We find no material error in the proceedings and judgment below, and therefore affirm said judgment with costs.
Judgment affirmed.